UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6028



HARVEY E. TUNSTALL,

                                              Plaintiff - Appellant,

          versus


S. CUTLER, SHCC Registered Nurse in her/his
personal capacity; A. HARRIS, SHCC medical
physician in her/his personal capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-89-1)


Submitted:   May 18, 2005                     Decided:   May 25, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey E. Tunstall, Appellant Pro Se. John David McChesney, RAWLS
& MCNELIS, P.C., Richmond, Virginia; Mark Raleigh Lightfoot, LAW
OFFICES OF GARY L. DENTON, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harvey E. Tunstall appeals the district court’s order

granting the Defendants’ motion to dismiss Tunstall’s 42 U.S.C.

§ 1983 (2000) action for failure to state a claim upon which relief

may be granted.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Tunstall v. Cutler, No. CA-04-89-1 (E.D. Va. Dec. 1,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -